Citation Nr: 1134013	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-11 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for degenerative joint disease of the left knee, status post arthroscopy, partial lateral meniscectomy and total knee arthroplasty.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to October 1968.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge with respect to the issues on appeal.  The transcript of the hearing is associated with the claims file and has been reviewed.

The Veteran's case was remanded by the Board for additional development in February 2009 and July 2010.  The requested development having been partially completed, the case is once again before the Board.

The issue of whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a left knee disorder that is etiologically related to a disease, injury, or event in service.



CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in October 2006 and March 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state veteran service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for establishing entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  In addition, as discussed in the Board's February 2009 remand, the Veteran has reported that he is drawing social security disability benefits.  VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant to a claim.  38 U.S.C.A. § 5103(A)(c)(3); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  During the Veteran's September 2008 Board hearing, however, the Veteran specifically stated that he was unaware of any SSA records that would be relevant to his claim that were not already of record.  In light of the Veteran's statement, the Board finds that a remand to obtain his SSA records is not necessary because the records are merely duplicative of evidence already included in the record and, consequently, not shown to be relevant to the claim.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In this case, pursuant to the Board's February 2009 remand directives the Veteran was provided a VA examination in April 2010.  The examiner considered the Veteran's claims of having a current left knee disability as a result of a football injury in service; however the examiner opined that any current left knee disorder was less likely than not permanently aggravated by the in-service football injury.  As will be discussed in greater detail below, the examiner's opinion was based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the April 2010 VA examination and the association of VA treatment records from January 1991 to August 1998, the Board finds that there has been substantial compliance with its February 2009 and July 2010 remand directives, with respect to the Veteran's left knee claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease, to include arthritis, becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran was not diagnosed with arthritis of the left knee until decades after service.  As such, service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims that he injured his left knee while playing football in service.  The knee was aspirated at that time due to a build-up of fluid.  The Veteran alternately has asserted that he experienced continuous left knee problems from the time of the football injury and that he began to experience ongoing left knee problems beginning approximately two (2) years after the football, but while still in service.     

The Veteran's service treatment records include an April 1966 treatment record wherein the Veteran reported injuring his left knee while playing football in February 1966 and that the knee remained swollen.  On examination, the left quadriceps muscle was smaller than the muscle on the right, but the left collateral ligament was stable.  In addition, there was no McMurray's sign, no crepitus of the patellar or left knee joint.  However, there was definite effusion of the patellar bursae, from which the treatment provider removed 60 cc of fluid.  On follow-up examination the next day, the Veteran reported that the knee was better and the treatment provider indicated that the knee looked "great," without evidence of effusion.  Thereafter, the service treatment records do not indicate complaints, treatment, or diagnosis of a left knee disability.  In that regard, in May 1968 the Veteran reported a two (2) year history of right knee pain for which he was prescribed physical therapy for his quadriceps.  Additional treatment records for the right knee also fail to indicate left knee problems.  At his August 1968 separation examination, the Veteran's lower extremities were found to be normal.  In a contemporaneous Report of Medical History, the Veteran denied a history of swollen or painful joints, broken bones, arthritis, deformity of the bone or joints, or "trick" or locked knee.  He indicated that his overall health was good.  

After service, the Veteran concedes that he did not seek medical attention for his left knee for many years.  He claims that he began treatment with the VA in 1991, at which point he began treatment for left knee problems.  The Veteran's first several VA treatment records do not indicate complaints of or treatment for left knee problems.  In June 1993, the Veteran reported knee pain and occasional swelling.  The assessment was joint pain.  In February 1995, the Veteran complained about a swollen right knee.  He stated that the swelling had been occurring for about two (2) years.  He also noted that he had injured his left knee in service and that he was filing a disability claim.  X-rays showed mild or early degenerative joint disease.  In January 1997, the Veteran reported occasional pain in the left knee, with some locking.  The assessment was osteoarthritis of the left knee.  A January 1998 MRI showed left knee arthritis and effusion, as well as a torn and degenerated lateral meniscus.  In August 1998, the Veteran underwent an arthroscopy of the left knee.  In September 1998, the Veteran reported left knee pain for 30 years, since his in-service injury.  In January 2001, the Veteran indicated that he had experienced left knee pain for 30 years, with the pain worsening over the previous 10 years.  

A March 2001 VA treatment record included an opinion from one of the Veteran's treating physicians indicated that it was possible that his current knee problems were related to the injuries the Veteran claimed to have incurred in service.  

Later in 2001 the Veteran underwent a left total knee arthroplasty.

A January 2002 VA record noted the Veteran's representations of injuring his left knee playing football in the military, with resulting pain and swelling.  Based on this history, the orthopedist stated that it was likely that the injury contributed to the development of arthritis in his knees.

In October 2006, the Veteran underwent a left knee revision due to a failed prosthetic.

A February 2007 statement from a VA orthopedic surgeon noted the Veteran's contention that he injured his left knee in service, that fluid had been drained from it, thereafter he had continued to be symptomatic, and that physical therapy for the left knee was ordered in 1968 while still in service.  The surgeon stated that if the injury could be documented then it was more likely than not that the in-service injury led to his degenerative arthritis that required a total knee replacement in 2001.

Pursuant to the Board's February 2009 remand, the Veteran was afforded a VA examination in April 2010.  The Veteran reported injuring his left knee playing football and that his knee was aspirated.  Two years later, the Veteran indicated, he began having additional problems with the knee for which he received physical therapy.  Following physical examination and x-rays, the examiner diagnosed bilateral total knee replacement with resulting loss of motion and bilateral knee arthralgia.  As to etiology, the examiner stated that it was less likely than not that the current left knee disability was permanently aggravated by the 1966 football injury.  The examiner's rationale was that while it was possible that the in-service injury could have increased degenerative changes, but that due to the absence of evidence of a fracture as a result of the football injury it was less likely than not that the injury had permanently aggravated the current left knee disability.  In addition, the examiner noted that the symmetric degeneration of the Veteran's knees might indicate that the arthritic changes were due to the natural aging process.    

Thus, the Veteran has a current left knee disability.  As such, the critical question is whether any current left knee disability was caused or aggravated by the Veteran's 1966 left knee injury while playing football, or other incident of service.  Based on the evidence of record, the Board concludes it was not.

The Board notes that there exists potentially conflicting evidence as to whether the Veteran's current left knee disability was caused or aggravated by his 1966 football injury.  In general, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the expert's medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds the opinions expressed in the April 2010 VA examiner's report credible and probative.  The report was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and through rationale is provided for the opinions rendered.  The examiner was not able to conclude with 100 percent certainty that his current left knee disability was unrelated to his military service and, indeed, noted the possibility that the 1966 football injury could have increased the Veteran's degenerative arthritis, but in the end concluded that given the absence of evidence of a fracture that it was less likely than not permanently aggravated by the football injury.  The examiner's conclusion is fully explained and consistent with the evidence of record.  In that regard, the Board specifically finds that the examiner's opinions contemplated and rejected both that the Veteran's current left knee disability was caused by his 1966 in-service football injury or had been permanently aggravated by the same.  While the examiner's opinion specifically noted only that the current left knee disability was not permanently aggravated by the in-service football injury, the examiner's opinions clearly contemplated both causation and aggravation.

The Board has considered the January 2002 and February 2007 VA treatment records, discussed above, and their conclusions that the Veteran's left knee disability was more likely than not related to his in-service football injury.  The Board finds the opinions expressed problematic as they appear to have been based primarily or exclusively on the Veteran's representations as to his symptomatology and treatment during service and thereafter.  As will be discussed in greater detail below, however, the Board finds the Veteran's representations as to the continuity of left knee problems from his 1966 football injury and his in-service treatment therefore not credible in light of the contemporaneous medical evidence and his own representations.  Moreover, there is no evidence that the treatment providers considered the Veteran's service treatment records or post-service treatment records prior to and at the time of his initial (and only) left knee treatment in April 1966.  In that regard, and as discussed in the Board's February 2009 remand, the February 2007 VA treatment provider's opinions were based on the Veteran's account of having a left knee injury followed by continued symptomatology and treatment in service, which is not wholly consistent with the record.  While the Veteran presented for treatment of his left knee in April 1966 and reported at that time that he had injured his left knee playing football in February 1966 and his left knee had been swollen since the injury, it was noted on the next day that the Veteran's left knee looked "great."  While there are reports of in-service right knee treatment, there is no subsequent treatment for the left knee shown in service.  Thus, the January 2002 and February 2007 opinions, which relied upon the Veteran's description of events in service and not the actual treatment records, are not sufficient to establish a nexus relationship between the Veteran's in-service left knee injury and his current left knee disorder.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).  Based on the above, the Board finds that the opinions expressed in the January 2002 and February 2007 VA treatment records are of limited probative value, and are substantially outweighed by the detailed conclusions of the April 2010 VA examiner's opinions that considered all the medical evidence surrounding the Veteran's 1966 injury and subsequent treatment.

The Board also has considered the March 2001 VA physician's statement that it was possible his current left knee disability was related to his in-service football injury.  The Board does not find this evidence significantly probative, as it is wholly speculative in nature.  See Bostain v. West, 11 Vet. App. 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that medical opinions that are speculative, general or inconclusive in nature, cannot support a claim).

The Board has considered the Veteran's reports that his current left knee disability is related to his in-service 1966 football injury.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his in-service injuries and continuity of knee problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

In that regard, the Board notes that the day after the aspiration of 60 cc from the Veteran's left knee his knee looked "great" and that the Veteran indicated that he was better that day.  Thereafter, the Veteran did not complain of left knee problems.  The Board notes that the Veteran has made contradictory statements as to whether his left knee problems continued continuously from the 1966 football injury or began two (2) years later while still in service.  In either case, the Veteran contends that he was given physical therapy for his left knee problems.  However, the service treatment records clearly document that he was prescribed physical therapy in 1968 for right knee problems and there is no record that the Veteran complained of left knee problems at that time or otherwise prior to separation from service.  The Board also finds it extremely significant that the Veteran denied a history of swollen or painful joints, broken bones, arthritis, deformity of the bone or joints, or "trick" or locked knee at the time of his separation examination or otherwise indicated left knee problems.  Instead, at that time he indicated that his overall health was good.  After service, the Veteran acknowledges he did not seek any treatment for his left knee until 1991, when he began treatment at the VA.  VA treatment records show, however, that his initial treatment visits at VA where not for left knee problems.  He first sought treatment for knee pain and swelling in June 1993.  Of note, in February 1995, he reported that the onset of intermittent swelling in his left knee had begun about two (2) years previously.  Thus, his initial report of symptomatology involved onset more than 20 years after service.  In addition, it was not until after he began discussing filing a claim for VA compensation benefits that he asserted that his left knee problems were related to his in-service football injury. 

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a continuity of knee problems from his 1966 football injury or otherwise from service.  Rather, the objective medical evidence is against his assertions of continuity of symptoms.  The Veteran's left knee was shown to have improved following treatment and he specifically denied knee problems at the time of his separation examination in August 1968.  Moreover, following his sole treatment for left knee problems in April 1966 he subsequently sought treatment for multiple conditions, including for right knee problems without indicating any left knee problems.  Had the Veteran been experiencing ongoing left knee problems, it is reasonable to conclude that he would report current left knee problems at the same time he sought treatment for right knee problems.  In view of this objective evidence against his current assertions, the Board finds that the Veteran's current statements regarding continuity of left knee problems from the 1966 football injury or otherwise from service are not credible and are accorded little probative weight. 

The Board also has considered the statements of record from the Veteran's ex-wife, who indicated that she had known the Veteran since about 1980 and he had complained of knee pain from that time.  To the extent that the Veteran's ex-wife is attempting to link any current left knee problems to the Veteran's military service, the Board acknowledges that she can attest to factual matters of which she has first-hand knowledge, such as the Veteran experiencing ongoing knee pain and problems, and her assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Board concludes that the Veteran's wife's conclusions as to etiology are significantly outweighed by the opinion of the April 2010 medical professional, especially in light of the complex nature of linking knee pain to a specific diagnosis, in this case arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In conclusion, the April 2010 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the opinion.  The Veteran's representations of a continuity of left knee problems from service are not consistent with the other evidence of record and deemed less than credible.  The Board accords the Veteran's assertions, as to his left knee symptoms, little weight. For this reason, the Board finds the January 2002 and February 2007 VA physicians' statements, which relied on the Veteran's history, of limited probative value and outweighed by the April 2010 VA examiner's opinion.  The March 2001 VA physician's opinion is speculative in nature and may not serve as a basis for granting entitlement to service connection.  Thus, the Board finds the April 2010 VA opinion to be competent and the most persuasive of record.  As such, service connection cannot be granted for the claimed disability. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for degenerative joint disease of the left knee, status post arthroscopy, partial lateral meniscectomy and total knee arthroplasty is denied.


REMAND

The Veteran also is seeking to reopen his claim for entitlement to service connection for a right knee disorder.  After a thorough review of the Veteran's claims file and despite the lengthy procedural history, the Board has determined that the claim must again be remanded.

As noted above, the claim was remanded in February 2009 and July 2010 to give the RO/AMC the opportunity, among others, to provide the Veteran notice compliant with the Court of Appeals for Veteran Claims (CAVC) holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that case, the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  

The Board noted in the July 2010 remand that a March 2009 letter did not describe the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Specifically, the letter noted only that, "Your claim was previously denied because evidence submitted is not new and material.  Therefore the evidence you submit must be new and relate to this fact."  The July 2010 Board remand specifically directed that the VCAA notice letter should address the bases for the denial in the September 2002 rating decision, namely that the Veteran had not submitted new and material evidence showing that a chronic right knee disability existed which was related to the acute complaints treated in service in 1967 and 1968.  The RO/AMC attempted to remedy the error by providing another notice letter to the Veteran in August 2010.  The letter, however, employed nearly the exact same language as that used in the March 2009 letter, noting, "Your claim was previously denied because evidence submitted was not new and material.  Therefore the evidence you submit must be new and relate to this fact."  Again, the Board does not find that this notice complies with the requirements the Court laid out in Kent regarding notification of the elements for service connection that were insufficiently shown at the time of the prior rating decision. Given the foregoing, the VCAA notice did not accurately address the basis for the prior denial in accordance with Kent.  Thus, the Veteran must be provided with proper VCAA notice with respect to his claim. 

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue of whether to reopen his claim for entitlement to service connection for a right knee disorder must once again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent proper VCAA notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 with respect to his request to reopen a previously disallowed claim for service connection of a right knee disorder.  The VCAA notice letter must address the bases for the denial in the September 2002 rating decision, namely that the Veteran had not submitted new and material evidence showing that a chronic right knee disability existed which was related to the acute complaints treated in service in 1967 and 1968, and notify the Veteran of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, the notice should provide an explanation of the meaning of both "new" and "material" evidence.  The Veteran and his representative should be afforded the appropriate period of time for response to all written notice and development as required by VA law.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


